951 F.2d 1260
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
John Loren TAYLOR, Plaintiff-Appellant,v.Earl ALLEN, Warden;  Robert H. Henry, Attorney General ofOklahoma, Defendants-Appellees.
No. 91-7089.
United States Court of Appeals, Tenth Circuit.
Dec. 19, 1991.

Before McKAY, Chief Judge, and SEYMOUR and EBEL, Circuit Judges.
ORDER AND JUDGMENT*
McKAY, Chief Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Petitioner John Loren Taylor appeals the denial of his writ of habeas corpus by the district court.   The allegations forming the basis of petitioner's request for a writ of habeas corpus are as follows:  1) petitioner was denied due process in state court;  2) petitioner was denied constitutional rights because information sheets were filed separately rather than together and were read aloud in open court;  3) petitioner was illegally extradited to Oklahoma from Texas;  4) petitioner was not afforded sufficient process on the question of his competency;  5) petitioner did not receive adequate information about the consequences of a guilty plea;  and 6) petitioner was unconstitutionally deprived of effective assistance of counsel.


3
We agree with the district court that petitioner's contentions are meritless.   See United States v. Crews, 781 F.2d 826, 832-33 (10th Cir.1986) (proceeding to trial after ordering psychiatric examination of defendant without an explicit finding of competence constitutes an implicit finding of competence and is not error).   Therefore, we AFFIRM the decision of the district court for substantially the reasons set forth in the district court order dated June 26, 1991.


4
The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3